Citation Nr: 1026375	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), also claimed as sexual trauma and sexual 
dysfunction.

2.  Entitlement to service connection for bipolar disorder (also 
claimed as an anxiety disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was forwarded to the Board from the 
Hartford, Connecticut RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran did not serve in combat.

3.  The claimed in-service stressful experiences have not been 
corroborated and any diagnosis of PTSD was made based on an 
unverified account of in-service events given by the Veteran.

4.  A bipolar disorder was not present in service or manifested 
for many years thereafter, and is not related to any incident of 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2009).



2.  Bipolar disorder was not incurred in or aggravated by active 
service, and service incurrence may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2006, prior to the 
date of the issuance of the appealed September 2006 rating 
decision. 

The Board further notes that, in February 2007, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in 
February 2007 that was fully adequate for the purposes of the 
nature and etiology of his claimed psychiatric disorders.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria - Service Connection Generally

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If a psychosis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

PTSD - Legal Criteria 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If the Veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the incurrence 
of a stressor; rather, there must be service records or other 
credible supporting evidence to corroborate his testimony.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. 
App. 283 (1994).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.

Personality disorders which are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with the 
same manifestations during service, which were the basis of the 
service diagnosis will be accepted as showing pre-service origin.  
38 C.F.R. § 3.303 (c).

Mental retardation and personality disorders are not diseases or 
injuries for compensation purposes, and, except as provided in 
§3.310(a) of this chapter, disability resulting from them may not 
be service-connected.  However, disability resulting from a 
mental disorder that is superimposed upon mental retardation or a 
personality disorder may be service-connected.

In cases involving a claim of entitlement to service connection 
for PTSD based upon personal assault, after-the-fact medical 
evidence can be used to establish a stressor. See Bradford v. 
Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 
272, 278 (1999)

Because the Veteran is alleging physical and sexual abuse, the 
special provisions of VA Adjudication Procedure Manual M21-1 
(M21-1), Part III (Feb. 20, 1996), regarding personal assault 
must also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III,  5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time of 
the incident, might still establish that an in-service stressor 
incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis or 
specific ailment; sudden requests that a military occupational 
series or duty assignment be changed without other justification; 
lay statements indicating increased use or abuse of leave without 
apparent reason; changes in performance or performance 
evaluations; lay statements describing episodes of depression, 
panic attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription medication; 
evidence of substance abuse; obsessive behavior such as 
overeating or under-eating; pregnancy tests around the time of 
the incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-
(o).  Subparagraph (9) provides that "[r]ating boards may rely 
on the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence which documents 
such behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
This approach has been codified at 38 C.F.R. § 3.304(f)(3) 
(2009).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. 
West, 11 Vet. App. 393 (1998).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their claims.  
Since assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, and 
victims of this type of in-service trauma may find it difficult 
to produce evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is determined 
that all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and therefore 
the probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that 
the Board is not required to accept an appellant's statements 
regarding his or her alleged symptoms, including nightmares, 
flashbacks, and other difficulties he or she associates with 
active service, if the Board does not find the statements 
regarding the symptoms to be credible.


Background

The Board has reviewed all the evidence in the veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).





The Veteran contends that he has PTSD and bipolar disorder 
related to his active service.  He provided stressor incidents 
that occurred during the course of his service, which he 
believes, resulted in the development of his PTSD.

Specifically, the Veteran contends that in spring 1973 he was 
accosted by two men while returning to his barracks.  He stated 
that while one man held him from behind, the other pulled out his 
penis and forced the Veteran to perform a sexual act on him.  
Additionally, he claims that the men then threatened to set him 
up and cause him to receive a dishonorable discharge.  The 
Veteran claims as a result of the claimed assault that he went 
from being extremely outgoing, social, and goal oriented to 
withdrawn, anti-social, and apathetic.  The Veteran reported that 
he attempted many times to change his duty station and was able 
to attend college from January through May 1975.  Finally, the 
Veteran reported that he requested and received an early release 
in June 1976.  

Service treatment records are negative for any evidence of 
complaints or treatment for a psychiatric disability.  The 
Veteran's service personnel records do not show any negative 
feedback, disciplinary action, or changes in the Veteran's 
personality or work ethic.  However, administrative records do 
note that in December 1975 a supervising officer found the 
Veteran to be an intelligent and aggressive non-commissioned 
officer who was thorough in his work.  A March 1976 letter by the 
Veteran notes that he requested an early separation from service 
in order to complete his bachelor's degree, the letter states 
that because the Veteran's specialty was not a critical one and 
was overmanned his early release would not be detrimental to the 
Air Force.  Finally, a later March 1976 letter from the Veteran's 
squadron section commander reported that the Veteran was a very 
conscientious non-commissioned officer who had performed all 
assigned duties in an exceptional manner, and that even though 
the Veteran was one of the high caliber people that the Air Force 
sought to retain, his desire for an early separation should be 
honored.  

Post service, a November 2000 letter from a private physician 
noted that the Veteran was seen in May 2000 with complaints of 
depression and anxiety.  The letter further stated that a 
diagnosis of Bipolar II Disorder and Panic Disorder without 
Agoraphobia was given.  The Veteran was prescribed various 
medications until he became stabilized and in fair remission.  

A December 2006 lay statement from a friend, who knew the Veteran 
before and after his time of service noted that the Veteran was a 
very happy-go-lucky person prior to service and that on his 
return he was angry, rageful, anxious, and depressed.  

The Veteran was afforded a mental health evaluation in February 
2007.  The VA examiner noted that the Veteran had been involved 
in extensive mental health treatment programs through the Tucson 
VA, and in private community health centers in Tucson.  That the 
Veteran's case had been difficult to diagnose and that while he 
had a diagnosis of bipolar disorder for several years, his 
current treating psychiatrist felt that his cocaine use might 
have emulated bipolar disorder and now that he is no longer using 
he presents more with depression.  The current VA examiner 
further noted that the latest note from the Veteran's 
psychiatrist also listed PTSD as a rule out diagnosis.  

The Veteran reported depressed mood, suicidal ideation without 
intent or plan, flashbacks of his claimed sexual trauma, and 
insomnia.  He further reported that due to back pain and his 
emotional distress he was unable to work.  He denied maintaining 
any contact with friends or family; and reported no significant 
social activities or leisure pursuits.  Related to bipolar 
disorder he reported symptoms that included periods of 
irritability, mania, and grandiose thoughts, as well as periods 
of depressed mood, and suicidal ideation.  Additionally, the 
Veteran reported a history of both alcohol and cocaine 
dependence.  Finally, the Veteran denied any difficulty with 
violent or assaultive behavior.  

Upon examination, there was no impairment in thought process or 
communication; and no delusions or hallucinations were present.  
The Veteran's behavior during the examination was friendly and 
cooperative.  He was able to maintain personal hygiene, although 
his clothing did have holes and he was able to complete the 
activities of daily life.  There was no significant memory loss 
or impairment noted.  There was no obsessive or ritualistic 
behavior noted, no panic attacks present, and no impaired impulse 
control.  His speech was of normal rate and rhythm.  There was a 
presence of depressed mood, anxiety, and sleep impairment.  
Additionally, the examiner noted that while the Veteran isolates 
himself socially, he is able to engage in social activities and 
appropriately interact with others.  Finally, the examiner noted 
that the severity of the Veteran's symptoms was high and the 
duration had been chronic and continuous.  The Veteran was 
diagnosed with bipolar disorder and a personality disorder, not 
otherwise specified with cluster B traits.  

A June 2007 mental impairment report showed the Veteran's 
symptoms being depression, low energy, low motivation, insomnia, 
nightmares, and violent feelings.  His appearance was noted as 
being disheveled and he was emotional and tearful at the time of 
the examination.  His thought process was normal and content 
revealed intrusive memories of the claimed in service assault.  
He had an impairment which seriously interfered with his ability 
to do work related mental activities, his ability to understand 
and remember detailed instructions was impaired, as was his 
ability to carry out detailed instructions.  His ability to 
maintain concentration and attention over extended periods was 
poor, as was his ability to work with and around others without 
distraction.  He reported intermittent hallucinations that were 
associated with his depressed mood.  He received a diagnosis of 
PTSD, and bipolar disorder.  

Additional treatment records from October and November 2007 both 
notes histories and contain diagnoses of bipolar disorder and 
PTSD.  

PTSD - Analysis

The Board finds that entitlement to service connection for PTSD 
must be denied.  Although the Veteran has a current diagnosis of 
PTSD, there is no credible supporting evidence that the claimed 
in service stressor occurred.  

The Board must make a specific finding as to whether or not the 
Veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  If he was engaged in combat, then no additional 
credible supporting evidence of his claimed stressor is required.

If, however, as in the Veteran's case, the claimant did not serve 
in combat, or if the claimed stressor is not related to combat, 
there must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical 
health professional based on post- service examination of the 
Veteran cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The instant case turns on whether the Veteran has PTSD which is 
related to a verified service stressor.  The Board has carefully 
reviewed the evidence of record and finds that the preponderance 
of the evidence is against the grant of service connection for 
PTSD. 

The Veteran in this case has been advised of the types of 
evidence described in M21-1 and 38 C.F.R. § 3.304(f)(3).  In 
reply, the Veteran submitted personal statements regarding the 
alleged sexual trauma, including that his performance declined 
and that he sought a change of duty station; and a lay statement 
noting a change of personality.  The Board has relied upon the 
available evidence in determining whether the alleged stressors 
can be corroborated.

The Board notes that nothing in the Veteran's service personnel 
records shows any decline in performance, in fact the evidence of 
record seems to show the opposite that the Veteran remained 
"thorough and accurate" in his work to the end of his time of 
service as noted above in a December 1975 personnel record.  
Although there is evidence of his requesting an early separation 
two years following the alleged attack, this evidence reveals 
that the Veteran sought separation to complete his college 
education.  

Unfortunately, while the Veteran reported stressors in his above-
mentioned psychological records and statements, the diagnoses of 
PTSD were based on information which has not been corroborated.  
Review of the Veteran's personnel file and service treatment 
records are silent to any documented behavior changes as a result 
of the reported stressors.  The lay statement submitted on the 
Veteran's behalf does not speak to specific events or offer any 
detail as to the claimed stressor.  

The Board is aware of the Veteran's numerous statements regarding 
the etiology of his claimed PTSD.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to medical 
matters.  Specifically, the Federal Circuit commented that such 
instances include: to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Id.  
Similarly, the U.S. Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has given the Veteran's statements of record every 
consideration. However, the Board does not find them credible.  
The Board notes that the Veteran's current statements of why he 
requested early separation are inconsistent with his own 
statements in the March 1976 letter.  Additionally, the Board 
finds no evidence of the Veteran's reported numerous requests for 
a change of duty station.  Based on the Veteran's conflicting 
statements, the Board finds that he is not credible to the extent 
that he now reports his in service reactions related to his 
claimed sexual assault.  See Caluza v. Brown, 7 Vet. App. 498, 
510 (1995) (credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements , and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).

In light of the fact that the probative evidence of record does 
not include any evidence of a verified in-service stressor which 
is related to a diagnosis of PTSD, the Board finds that the 
preponderance of the evidence is against the claim of entitlement 
to service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the claim must be denied.

Bipolar Disorder - Analysis

The Board finds that entitlement to service connection for 
bipolar disorder must be denied.  

There is no reference to any psychiatric symptoms in either the 
administrative or the service treatment records.  The service 
medical records are negative for any complaints or findings 
referable to any acquired psychiatric disorder.  Subsequent to 
service, records reveal that the  Veteran was seen in May 2000 
for treatment for bipolar disorder.  There are also VA treatment 
records which note the Veteran's diagnosis of bipolar disorder 
from June 2005 through August 2006.  The additional VA treatment 
from 2007 as noted above contained diagnoses that included 
bipolar disorder.  After a careful review of the record, that 
Board finds that service connection for bipolar disorder is not 
warranted.  In this regard the Board notes that the Veteran has 
not produced any evidence to show that his bipolar disorder 
manifested prior to May 2000.  Furthermore, the Board notes that 
there is no medical evidence linking the Veteran's current 
bipolar disorder diagnosis and his period of service.  The 
submitted evidence only serves to establish that the Veteran has 
a current disability.  

The first indication of his psychiatric disorder was not until 
over 30 years after the Veteran was discharged from active duty.  
The absence of clinical treatment records for many years after 
active duty is probative evidence against continuity of symptoms 
since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(holding that VA did not err in denying service connection when 
the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  

The passage of many years between discharge from active service 
and the medical documentation of a claim disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  However, in this case, there is no medical evidence of a 
nexus between the Veteran's current psychiatric disorder and his 
military service.  

There is no evidence that relates the Veteran's diagnosed bipolar 
disorder to his military service.  Further, the evidence does not 
support a nexus between the Veteran's claimed psychiatric 
disorder and an event or incident of his period of service.  38 
C.F.R. § 3.303.  Under the circumstances, the Board concludes 
that the preponderance of the evidence is against an association 
between the claimed bipolar disorder and service.  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but:  
(A) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period provided the 
claimant has the required service or triggering event to qualify 
for that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  However, in the present case an 
examination is not required since the evidence does not indicate 
that a bipolar disorder may be associated in any way to the 
Veteran's period of military service.

Accordingly, the Board finds that service connection for bipolar 
disorder is denied.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable in the instant appeal.


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


